972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Steven C. BAKER, Appellant,v.Carol ROGE, Dr.;  Jane Doe, Nurse;  Leo Miller, Sheriff,Woodbury County, Appellees.
No. 91-3774NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 14, 1992.Filed:  July 17, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Steven C. Baker appeals the district court's grant of summary judgment to the defendants in his civil rights case.  On review of the record, we find no error by the district court.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.